PER CURIAM.
We affirm the Court of Appeals’ majority opinion as to the issue of whether there was an appropriate medical screening examination as required by the Emergency Medical' Treatment and Active Labor Act (EMTALA), 42 U.S.C. § 1395dd (1994). Also, we allowed petition for discretionary review as to the additional issue of whether there was a discharge of the patient before stabilization of the medical condition as required by the Emergency Medical Treatment and Active Labor Act (EMTALA), 42 U.S.C. § 1395dd(a) and (bl) (1994). Upon review, we find that review was improvidently allowed.
AFFIRMED IN PART; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED IN PART.